 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDPence Construction CorporationandUnited Broth-erhood of Carpenters and Joiners of AmericaLocal Union No.1266 and Austin Chapter, As-sociated General Contractors of America, Inc.,Partyto the Contract.Case 23-CA-101758 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 30 June 1986 Administrative Law JudgeLawrence W. Cullen issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Pence Con-structionCorporation,Austin,Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.Guadalupe Rutz, Esq.,for the General Counsel.L.G. Clinton Jr., Esq.,of Houston, Texas, for Respond-ent.Dean A. Pinkert, Esq. (Fickman, Van Os,Waterman,Dean & Moore),andMark Mullen,of Austin, Texas,for the Charging Party.DECISIONSTATEMENT OF THE CASELAWRENCE W. CULLEN, Administrative Law Judge.This case was heard before me at Austin, Texas, on 16April 1986. The charge was filed by United Brotherhoodof Carpenters and Joiners of America, Local Union No.1266 (the Union), on 25 September 1985,1 and the com-plaint issued on 21 November 1985 alleging that PenceConstructionCorporation (theRespondent),violatedSection 8(a)(5) and (1) of the National Labor RelationsAct (the Act), by refusing to provide the Union with"certain and specific information relating to the businessrelationship of Respondent and its affiliate, Fulshear Cor-poration." The primary issue presented is whether theUnion, as representative of the carpenter employees ofPence, had a basis for reasonably believing that Pence'All dates are in 1985 unless otherwise indicatedwas operating an "alter ego" operation through Fulshearand whether the information requested of Pence on thatsubject was relevant and necessary to the Union in ful-filling its statutory responsibility in representing the em-ployees.On the entire record, including my observation of thedemeanor of the witnesses, and after consideration of thebriefs filed by the General Counsel, the Union, and Re-spondent, I make the followingFINDINGS OF FACTI. JURISDICTIONRespondent is a Texas corporation with its principaloffice and place of business located inBellaire,Texas,with jobsites in Austin, Texas, where it is engaged in thebusinessof construction.During the 12-month periodpreceding issuance of the complaint, Respondent in thecourse and conduct of itsbusinessoperations purchasedproducts,goods, and materials valued in excess of$50,000,which were shipped to its jobsites locatedwithin the State of Texas directly from points locatedoutside the State of Texas. The complaint alleges, Re-spondent in its answer admits, and I find, that Respond-ent isan employer engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act.II.LABORORGANIZATION INVOLVEDThe complaintalso alleges,Respondent admits, and Ifind that the Union is a labor organization within themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsIt isundisputed that at all material times Respondentwas, and so far as the record shows, still is, a member ofthe Austin (Texas) Chapter of the Associated GeneralContractors of America (AGC). The complaint allegedand Respondent admitted that since 24 January 1975 theUnion and AGC were parties to collective-bargainingagreements,themost recent of which, originally effec-tive from 1 April 1984 to the following 31 March, wasextended on 29 to 31 March 1986. Respondent admitsthat it was a party to, and bound by, the AGC agree-ment,which "covered all carpenters" including carpen-ter apprentices performing "work recognized as beingunder the jurisdiction of United Brotherhood of Carpen-ters and Joiners of America by the Building and Con-structionTradesDepartment,AFL-CIO." The com-plaint alleges,and Respondent denies, that an all carpen-ter employee unit, including carpenter apprentices andcarpenter foremen excluding office clerical employees,guards, and supervisors as defined in the Act, constitutesa unit appropriate for collective bargaining within themeaningof the Act. It appears that the AGC agreementdid set the ratio of carpenter foremen to carpenters andprovided for their rate of pay. Moreover, Mark Mullen,businessagent of the Union, testified that the unit did infact include carpenter foremen. In light of Mullen's un-contradicted testimony on the point, I find the unit as set281NLRB No. 49 PENCE CONSTRUCTION CORP.forth in the complaint to be an appropriate one. Re-spondent concedes that at all material times the Unionwas the exclusive representative of all the employees inthe appropriate bargaining unit.It is undisputed that Respondent,consistentwith theAGC agreement,used the Union as the source of its car-penters in the Austin area.According to Mullen, all ofRespondent's carpenters were members of the Union. Inlate 1984,Respondent completed two jobs within theUnion's jurisdiction in Austin known as the PromentaryPoint job and the Brodie Oaks Shopping Center job onwhich it used carpenters.There is no evidence that Re-spondent undertook any subsequent jobs in the Austinarea solely under its own name.Mullen testified that he first became suspicious of apossible relationship between Respondent and FulshearCorporation,a company which had no bargaining agree-ment with the Union,in approximately July 1983 when asupervisor of Fulshear,Gerald Allen,was brought fromtheHouston vicinity to work for Respondent on anAustin job.Allen joined the Union at that time.Subse-quently,Mullen learned Allen went back to work forFulshear in the Austin area.Mullen's suspicion was in-creased by Ron Hutcheson, a superintendent of Respond-ent,who, when requesting referral of carpenters fromthe Union,would remind Mullen to send him men whowould produce on the job and if they did not produceRespondent would bring Fulshear in to do the work.Mullen testified that he was unconcerned about Hutche-son's remarks as long as Respondent was continuing towork and utilizing the Union's referrals.Mullen subsequently became concerned after Respond-ent completed its Austin projects in late 1984 and there-after undertook no other work in the Austin area. Mul-len's concern was further aroused by the fact that he no-ticed an Austin phone book address for Fulshear, whichwas the same for Respondent.Around the same periodof time, according to Mullen,Steve Sissom,a carpenterfor Respondent on the Brodie Oaks job, inquired of theexistence of any relationship between Respondent andFulshear and whether employees of Respondent wouldbe going to work for Fulshear.Further,Mullen notedthatRespondent had ceased making the fringe benefitcontributions for Gerald Allen although Mullen had seenAllen continuing to work on the Promentary Point sitewhere Respondent had worked.Mullen further related that he also saw a job listnaming Fulshear'ssuperintendents and noted amongthem about six former employees of Respondent. Be-tween January and March 1985,Mullen sought and ob-tained from the Texas Secretary of State's office a reporton the officers of Fulshear and .Respondent.This reportshowed that the two corporations had separate postalbox numbers in Bellaire, Texas, and that one officer,Linda Farthing, served as secretary for Respondent andsecretary and treasurer for Fulshear.The report furtherrevealed that Respondent was 100-percent owner of Ful-shear.In April, Mullen received a Dodge report,a publica-tion reflecting job awards in the construction industry inthe area.That report reflected a job undertaken by323"Fulsher [sic]Pence Construction Co." listing as the ad-dress the same phone book address noted by Mullen.Other evidence of a relationship between Respondentand Fulshear was revealed in the testimony of formerRespondent employees Steve Sissom, KennethMar-chioni,and Billy Hyde Jr.Thus,Sissom testified thatwhen he worked for Respondent on the Brodie Oaks jobhe noted that some reinforcing steel received on the jobwas addressed to Fulshear.This was corroborated by thetestimony of Marchioni also employed on the BrodieOaks job who related he was told by Hyde,a carpenterforeman at the time, that the material addressed to Ful-shear was nevertheless to be used by Respondent. Mar-chioni credibly testified,and without contradiction, thatitwas his understanding gained from discussions withHyde and Jerry Randall,Respondent's job superintend-ent on the Brodie Oaks job,that the job would be thelast for Respondent and it was going to be "prettymuch"Fulshear after that. Marchioni said he related theforegoing toMullen in early 1985.The testimony ofSissom and Marchioni concerning receipt of Fulshearmaterial on the Pence job was corroborated by Hyde.By letter dated 14 May addressed to John J.Pence,president of Respondent,Mullen advised Respondentthat "we have reason to believe that the ownership ofPence Construction Corporation has established an alterego, Fulshear Corporation,which should properly be aparty to the current collective-bargaining agreement be-tween Pence Construction Corporation and the Union."The letter enclosed a detailed list for information regard-ing the business relationship between Respondent andFulshear,which the letter asserted was "necessary andrelevant to our duty to administer and enforce the col-lective-bargaining agreement." The list of requested in-formation was a lengthy one,and because no contentionismade by Respondent that any specific informationsought therein was not relevant to the purposes forwhich the information was sought it need not be listedhere.It is undisputed that Respondent did not reply tothe request. In the absence of a response,Mullen, byletter dated 23 May, advised Respondent:Pursuant to Article VI of the current collective-bar-gaining agreement, the Union hereby charges youwith violating Articles I, II, IV, and all other appli-cable provisions of the agreement by bidding andworking jobs through another entity under yourcontrol,or with which you share control, for thepurpose of evading your collective bargaining obli-gations with the Union.Notwithstanding the Union's request for a meeting, thereappears to have been no reply by Respondent. TheUnion thereafter filed an action in the Federal districtcourt to compel arbitration.The action appears to havebeen pending at the time of the hearing herein.Respondent presented no independent evidence at thehearing bearing on the issues in the case.B. Argumentsof thePartiesThe General Counsel,relyingonNLRBv.Acme In-dustrialCo.,385 U.S. 432(1967);andAGC of California, 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD242NLRB 891 (1979), enfd. 633 F.2d 766 (9th Cir.1980), asserts that an employer must furnish a union withrequested information if there is a probability that suchinformation is relevant and will be of use to the union infulfilling its statutory duties and responsibilities as theemployees' exclusive bargaining representative. He notesthat theBoard,in determiningthe relevancy of any re-quested information, utilizes a liberal discovery-typestandard.NLRB v. Truitt Mfg. Co.,351 U.S. 149 (1956).Noting that information regarding terms and conditionsof employment of employees represented by a union ispresumptively relevant and necessary, the General Coun-sel concedes that information requested of an employerabout employees or operations other than those repre-sented by the union does not enjoy the same presump-tion.Ohio Power Co.,216 NLRB 987 (1975), enfd. 531F.2d 1381 (6th Cir. 1976). In suchsituations, the burdenis on the union to establish the relevance of the requestedinformation.However, the General Counsel argues thatthe information gathered by Mullen, and as set forthabove, provided an objective factual basis for believingthat unit work was being diverted from Respondentmaking the relevancy of the information requested fullyestablished by the record. Accordingly, the GeneralCounsel argues that Respondent's refusal to provide theinformation requested by the Union was violative of Sec-tion 8(a)(5) and (1) of the Act as alleged. The ChargingParty similarly supports the General Counsel's argumentsin its brief.At the hearing Respondent presented no relevant inde-pendent evidence on the issue in the case. Rather, itrelied on the argument made in its brief that the recorddid not indicate that the Union had any factual basis forbelieving that Fulshear was an alter ego of Respondentor that Pence was transferring any work to Fulshear. Re-spondent asserts that there was no grievance pending atthe time of the request to which the requested informa-tion would have been relevant nor could the informationrequested have been relevant to the negotiation of a col-lective-bargaining agreement because the request for in-formation occurred 1 month after the commencement ofthe latest contract extension which had been negotiatedby the Union. Thus, Respondent asserts that the Unionhas not met its burden of establishing the relevancy ofthe requested information.Respondent in its answer raised as an affirmative de-fense the contention that a suit filed by the Union on 9August 1985 in the United States District Court for theWestern District of Texas against Pence ConstructionCompany to compel arbitration included all the issuesraised in the instant case and would be res judicata to theCharging Party and constitute judgment by estoppel tothe National Labor Relations Board. Respondent did notallude to this argument in its brief and based on otherpleadings in the case it appears that the district court'saction was still pending without decision at the time ofthis hearing. Under the doctrine of res judicata, "a judg-ment 'on the merits' in a prior suit involving the sameparties or their privies bars a second suit based on thesame cause of action."Lawlor v. National Screen ServiceCorp.,349 U.S. 322, 326 (1955). There being no priorjudgment in the Federal court case, the doctrine of resjudicata is not applicable here. Also, because of the ab-sence of judgment, the doctrine of collateral estoppeldoes not apply. Under that doctrine, a judgment on themerits in the prior suit involving the same parties or theirprivies "precludes relitigation of issues actually litigatedand determined in the past prior suit, regardless ofwhether it was based on the same cause of action as thesecond suit."Lawlor v. National Screen Service,supra.C. Analysis and ConclusionsAs the parties all recognized, when a union has re-quested information with respect to matters occurringoutside the bargaining unit represented by the union, theburden is on the union to demonstrate more preciselythat the information is relevant.Pfizer, Inc.,268 NLRB916 (1984),Ohio Power Co.,supra. Thus, while the unionhas the burden of showing relevancy on nonunit infor-mation, that burden is not an exceptionally heavy one.And, the information requested need not necessarily bedispositive of the issue between the parties. It must onlyhave some bearing on it.Pfizer, Inc.,supra, 918. An em-ployer must furnish information that has probable or po-tential relevance to the union's performance of its dutiesand obligations since a broad discovery rule is crucial tofull development of the role of the collective bargainingcontemplated by the Act.Conrock Co.,263 NLRB 1293at 1294 (1982); E.I.duPont & Co.,276 NLRB 335(1985);Printing Pressman Local 13 v. NLRB,598 F.2d267, 271 (D.C. Cir. 1979).The Board has held that information requested by aunion of an employer concerning the existence of a"double-breasted" or alter ego operation falls into thecategory of information which is not presumptively rele-vant.SeeProctorMechanicalCorp.,279NLRB 201(1986);Bohemia, Inc.,272NLRB 1128 (1984). Theburden then in such situations is on the union to establishthe relevancy of the requested information as an aid toinvestigationof a contract violation. To satisfy thisburden, the union "must show that it had a reasonablebelief that enough facts existed to give rise to a reasona-ble belief that the two companies were in legal contem-plation a singleemployer."Walter N. Yoder & Sons, Inc.,754 F.2d 531 at 536 (4th Cir. 1985), enfg. 270 NLRB 652(1984). To establish a violation of the Act alleged here, itis not necessary for the Union to show that the requestedinformation, if supplied, would in fact establish the exist-ence of a "double-breasted" or alter ego operation and aresulting contract violation.NLRB v. AGC of California,633 F.2d 767, 771 fn. 6 (9th Cir. 1980).Respondent suggests in its brief that the informationrequested here cannot be considered relevant because theinformation was not shown to be necessary for contractnegotiations or for the processing of any pending griev-ances.While the pendency of a grievance pertaining tothe double-breasted operation at the time of the Union'srequest and the absence of contract negotiations mayconstitute factors bearing on the relevancy of the re-quested information, the absence of such factors does notpreclude a finding that the requested information wasrelevant. The obligation to supply a union with requestedinformation extends not only to information for contract PENCE CONSTRUCTION CORP.negotiations but also to that which is necessary for theinformed administration of a collective-bargaining agree-ment.Safeway Stores,252 NLRB 1323(1980);Westing-house Electric Corp.,239 NLRB 106(1978).And, "aunion is entitled to its requested information in order todetermine whether it should exercise its representativefunction by filing a grievance or bargaining about a dis-pute."Doubarn Sheet Metal,243 NLRB 821,823 (1979).Considering the instant case in light of the foregoingprinciples,I am convinced that the Union has establisheda reasonable objective basis for its belief that Respondentand Fulshear were engaged in nonunion operationswithin the geographic area covered by the Union's bar-gaining agreement with Respondent.Thus, in 1984, Re-spondent'srepresentativeHutcheson had threatenedBusiness Agent Mullen that if the Union's carpenters didnot produce Fulshear would be brought in to do thework.Subsequently,Mullen learned from Sissom thatRespondent utilized job materials labeled for Fulshear,clearly suggesting an interchange of materials betweenthe firms.Respondent and Fulshear shared the sameofficeaddress in Austin.Mullen learned from staterecords that Fulshear was a fully owned subsidiary ofRespondent and shared at least one officer.From Mar-chioni,Mullen learned that the Brodie Oaks job was thelast for Respondent in the area and that thereafter Ful-shear would do the work.In April,afterMullen was al-ready aware that Respondent was no longer utilizing anyemployees,he learned from the Dodge reports that Re-spondent had jointly been awarded a job with Fulshearunder the name Pence/Fulshear.These factors clearly donot legally establish that Respondent was in fact operat-ing an alter ego or double-breasted operation in deroga-tion of the Union's contract.However,they clearly areindicative of such an operation and in the absence of anycontradictory evidence from Respondent they providethe Union with a reasonable basis for its belief expressedin its letter to Respondent that Respondent was violatingthe collective-bargaining agreement.Accordingly, I con-clude that the Union has adequately demonstrated thatthe information requested was relevant and essential tothe performance of its obligation as the collective-bar-gaining representative of the carpenter employees of Re-spondent.I further conclude that Respondent,by failingto produce the requested information,violated Section8(a)(5) and(1) of the Act as alleged.2CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By failing and refusing to give the Union in writingthe information requested in its letter of 14 May 1985,Respondent has engaged in, and is engaging in, unfair2 In reaching this conclusion, I find no merit to the suggested argu-ment in Respondent's brief that the request for information was improp-erly directed to Respondent rather than the AGC,Respondent's repesen-tative.There was no evidence that the AGC had available to it any ofthe information requested by the Union.325labor practices within the meaning of Section 8(a)(5) and(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.THE REMEDYHaving found that Respondent has violated Section8(a)(5) and(1)of the Act,it is recommended that itcease and desist therefrom and take certain affirmativeaction designed to effectuate the purposes of the Act.Counsel for the General Counsel in his brief requestedthe inclusion in the remedy of a visitatorial clause ineffect allowing the Board to engage in discovery underthe Federal Rules of Civil Procedure in order to monitorcompliance.However,no special circumstances are as-serted or argued to justify such a clause in the instantcase.The Board has previously indicated such clauseswill not be granted in a pro forma manner.See O. L.Willis, Inc.,278 NLRB 203 (1986);United Cloth Co., 278NLRB 583(1986).CompareHilton InnNorth,279NLRB 45 (1986).In the absence of any special circum-stances shown here,no visitatorial clause will be provid-ed.On these findings of fact and conclusions of law andon the entire record,I issue the following recommend-edaORDERThe Respondent,PenceConstructionCorporation,Austin,Texas, its officers, agents, successors,and assigns,shall1.Cease and desist from(a) Refusing to bargain collectively with United Broth-erhood of Carpenters and Joiners of America, LocalUnion No.1266 by refusing to furnish the Union the in-formation requested in its letter of 14 May 1985.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request,bargain collectively with the Union byfurnishing to it in writing the information requested in itsletter of 14 May 1985.(b)Post at its office and other facilities in Austin,Texas, copies of the attached notice marked "Appen-dix."' Copies of the notice,on forms provided by theRegional Director for Region 23, after being signed bytheRespondent'sauthorized representative,shallbeposted by the Respondent immediately upon receipt ands If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.appeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDmaintainedfor 60 consecutive days inconspicuous placesincluding all placeswherenoticesto employeesare cus-tomarily posted.Reasonable steps shall be taken by theRespondent to ensurethat the noticesare not altered, de-faced, or covered by any othermaterial.(c)Notify theRegional Directorinwriting within 20days from the date of this Order whatsteps Respondenthas takento comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abideby thisnotice.WE WILL NOT refuseto bargaincollectivelywithUnited Brotherhoodof Carpentersand Joinersof Amer-ica,Local Union No. 1266,by refusing to furnish thesaid Union with the information requested in the Union'sletter to us of 14 May 1985:All carpenters,including carpenter apprentices andcarpenter foremen,excludingofficeclerical employ-ees, guards and supervisors as defined in the Act,constitute a unit appropriate for the purposes of col-lective bargaining within the meaning of Section9(b) of the Act.WE WILLNOT in any like or related manner interferewith,restrain,or coerce you in the exercise of the rightsguaranteed you by Section7 of the Act.WE WILL, onrequest,furnish the above Union the in-formation requested in its letter to us of 14 May 1985that is relevant and necessary to its role as the exclusivebargaining representatives of our employees.PENCE CONSTRUCTION CORPORATION